Sanderson, J.
The plaintiff, widow of Moses Makller, brings this action to recover a $500 death benefit under a policy, issued by the defendant, a fraternal beneficiary corporation organized under the laws of Massachusetts, wherein his brother Harry; who predeceased him, was designated as beneficiary and in whose" place no beneficiary was thereafter named. In its answer the defendant stated that its only interest in the controversy was to ascertain to whom the death benefit legally should be paid. Two sisters of the deceased and two children of the brother Harry appeared and filed answers as claimants. A by-law of the corporation *254provided that “If a member fails to designate a beneficiary-on his application, or in case his designated beneficiary dies or disappears previous to the decease of said member, and said member does not appoint another beneficiary, then his Death Benefit shall be paid to the next of kin according to Section 6, Chapter 628 of the Acts of Massachusetts of 1911.” The section referred to, so far as material to this decision, is in the following terms: “Death benefits shall be payable only to the wife, husband, relative by blood, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepchildren, betrothed, children of parents by legal adoption of or to a person or persons dependent upon the member .... Within the above restrictions each member shall have the right to designate his beneficiary . . . and no beneficiary shall have or obtain any vested interest in the said benefit until the same has become due and payable upon the death of the said member . . . any society may, by its laws, limit the scope of beneficiaries within the above classes.” The trial judge found for the plaintiff and denied the requests'for rulings by the sisters of the deceased member, to the effect that they were the next of kin and as such are entitled to recover.
The beneficiary named in the policy having no vested interest, his children are not beneficiaries unless they come within the class designated as the next of kin of the member. St. 1911, c. 628, § 6. Haskins v. Kendall, 158 Mass. 224. Anthony v. Massachusetts Benefit Association, 158 Mass. 322. The words ‘ ‘ next of kin ” mean nearest blood relatives. Keniston v. Mayhew, 169 Mass. 166. Bailey v. Smith, 222 Mass. 600. St. 1911, c. 628, § 6, does not define next of kin, or name any group who are the nearest blood relations. Its purpose is to designate those who may be named as beneficiaries. Obviously the by-law was not intended to mean that all persons named in the statute should share in a policy as beneficiaries or that there should be an equal division of the fund among all relatives by blood. Relatives in the most remote degree would not be referred to as next of kin. The by-law contains no reference to the statute of distributions. No sufficient reason appears to justify the construe*255tian that beneficiaries were to be selected in the order named in the statute. The apparent reason for referring to St. 1911, c. 628, § 6, was to make it certain that the corporation was acting within the authority thereby conferred and that only those who might take legally should be beneficiaries. Inasmuch as next of kin are included in the larger class of relatives by blood, named therein, the words are to be given their ordinary meaning of nearest relatives by blood. Sherburne v. Howland, 239 Mass. 439, 442. The corporation, in making a by-law that would apply to all cases which might arise, well may have decided that this provision for next of kin would best effectuate its benevolent purpose. This interpretation in case the member left children would make them beneficiaries in preference to a husband or a wife.
The order dismissing the report is reversed, and judgment for $500 is to be entered for the two sisters of the deceased, Lizzie Weiner and Ida Raymond.

So ordered.